*775We find unpersuasive the defendant’s contention that the People failed to prove his guilt of the various offenses with which he was charged beyond a reasonable doubt. Viewing the direct and circumstantial evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Similarly unavailing is the defendant’s contention that the imposition of consecutive sentences with respect to some of the offenses was error. Contrary to his claim, the crimes of which he was convicted did not constitute a single incident but consisted of three distinct and disparate sets of acts which were committed against different individuals (see, e.g., People v Williams, 120 AD2d 630). Accordingly, the imposition of the challenged consecutive sentences was permissible (see, People v Day, 73 NY2d 208; People v Cahill, 167 AD2d 411).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Sullivan, Eiber and Copertino, JJ., concur.